Citation Nr: 1729411	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-27 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969, including service in the Republic of Vietnam.

These matters come before the Board of Veteran's Appeals (Board) on appeal form a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2016, the Board remanded these claims for additional development.  


FINDINGS OF FACT

1.  Left ear hearing loss originated during active service.

2.  Tinnitus originated during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for left ear hearing loss, as the claimed disability is secondary to his exposure to firing artillery during combat in Vietnam.  

The Veteran's service personnel records show that the Veteran's military occupational specialty was light weapons infantryman.  The Veteran has earned the Combat Infantryman Badge.  In addition, the Veteran's DD Form 214 indicates that he earned a Sharpshooter Badge on the M14 rifle, a Sharpshooter Badge on the M60 machine gun, and a Marksman Badge on the M16 rifle.  Therefore, the Board finds that the evidence establishes that the Veteran sustained significant in-service combat related noise exposure.  38 C.F.R. §  1154 (West 2014).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for any disease diagnosed after separation from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2016).  

To establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection for hearing loss disability may be established where the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Prior to January 1, 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  After December 31, 1970, audiometric results standards were set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Audiometric results dated prior to January 1, 1967, must be converted from ASA units to ISO units for proper comparison to a Veteran's subsequent test results.  Such conversion requires the following amounts be added to the recorded ASA audiological results: 15 at 500 Hertz, 10 at 1000 Hertz, 10 at 2000 Hertz, 10 at 3000 Hertz, and 5 at 4000 Hertz.  For audiometric results dated between January 1, 1967 and December 31, 1970, if it is unclear whether the ASA or ISO-ANSI standards were used, the data must be considered under both ASA and ISO-ANSI standards, relying on the unit measurements most favorable to the Veteran's appeal. 

The relevant regulations do not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected.  38 U.S.C.A. § 1154(b) (West 2014).   The Veteran must still meet the evidentiary burden with respect to service connection.  There is a three-step sequential analysis that must be undertaken when a combat Veteran seeks benefits under the method of proof provided by the statute.  As the first step, it must be determined whether the Veteran has submitted satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  

Satisfactory lay or other evidence means credible evidence.  38 U.S.C.A. § 1154(b).  VA is not required to accept statements or testimony that is inherently incredible.  Samuels v. West, 11 Vet. App. 433 (1998).  Second, it must be determined whether the evidence is consistent with the circumstances, conditions, or hardships of the service.  If those two inquiries are met, VA shall accept the Veteran's evidence as sufficient proof of service-connection, even if no official record of incurrence exists.  If a Veteran satisfies both of those inquiries mandated by the statute, a presumption arises that the alleged injury or disease is service-connected.  Thus, as a third step in the analysis, it must be determined whether the government has met the burden of rebutting the presumption of service-connection by clear and convincing evidence to the contrary. Collette v. Brown, 82 F. 3d 389 (1996).  VA shall resolve every reasonable doubt in favor of the Veteran.  

At a November 1966 physical examination for service entrance, the Veteran exhibited audiometric findings as follows (in order to facilitate date comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parenthesis):




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
0 (10)
5 (15)
0 (5)
LEFT
15 (30)
5 (15)
0 (10)
0 (15)
5 (10)

At the separation examination, the Veteran exhibited audiometric findings as follows (in order to facilitate date comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parenthesis):




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-
0 (5)

During a February 2007 private examination by audiologist J.A.S., the Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
15
LEFT
10
10
20
20
45

Speech recognition ability was 96 percent in the right ear and 96 percent in the left ear.

On the VA audiological evaluation in January 2012, the Veteran's pure tone thresholds, in decibels, were:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
20
20
LEFT
15
10
20
5
60

Speech recognition ability was 100 percent in the right ear and 96 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The Veteran was also diagnosed with tinnitus based on reports of ringing in his left ear.  

Nonetheless, the January 2012 examiner concluded that the left ear hearing loss and tinnitus were less likely as not related to service.  The rationale provided was the Veteran's reported gradual hearing loss and onset of tinnitus decades after separation, normal hearing at separation with no standard threshold shift, and lack of scientific support for delayed onset of noise-induced hearing loss and tinnitus years after noise exposure.  The Board remanded the claims in June 2016 for an addendum opinion due to the January 2012 examiner's failure to address the Veteran's statement of continuity of symptomatology following service.  Given that the January 2012 examiner failed to address the Veteran's lay statements of continuity of symptomatology, the Board finds this examination to be of limited probative value.    

In the July 2016 addendum opinion, the audiologist again concluded that the Veteran's left ear hearing loss and tinnitus were less likely than not incurred in or caused by service.  The examiner noted that the Veteran's hearing was normal on separation from service and there was no evidence of significant in-service threshold shifts due to excessive noise.  She also stated that service treatment records were silent for tinnitus complaints.  Additionally, she stated that a review of the post-service medical records indicated that the Veteran had reported his hearing loss and/or tinnitus as having begun 1 to 4 years prior to 2012 and/or 2007.  She noted that this was 38 years after separation from service.  The examiner also cited a 2005 Institute of Medicine (IOM) study, which stated that current knowledge of cochlear physiology did not provide sufficient scientific basis for the existence of delayed-onset hearing loss.  While the IOM study did not rule out that delayed-onset hearing loss or tinnitus might exist, because the requisite longitudinal studies have not been done and based on current knowledge of acoustic trauma and the rapid development of noise-induced tinnitus and hearing loss, there was no reasonable basis for delayed-onset hearing loss or tinnitus.    

The Board observes that the Court of Appeals for Veterans Claims (Court) has recently noted that medical opinions citing this IOM report in this manner appear to misstate or incompletely contemplate the IOM report's pertinent conclusions.  See, e.g., Lemmons v. McDonald, No. 15-3043, 2016 LEXIS 1646 (Vet. App. October 28, 2016) (non-precedential); Bethea v. Derwinski, 2 Vet. App. 252 (1992) (single-judge memorandum decisions may be cited or relied upon for any persuasiveness or reasoning they contain).  The Court has repeatedly directed attention to the fact that, although the IOM report states "based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely" that the onset of hearing loss begins years after noise exposure occurs (IOM report at 47), this statement does not reflect the full extent of the report's findings pertinent to the matter.  While a portion of the IOM report found there is no evidence of delayed onset hearing loss due to noise exposure, another portion of the same IOM Report found that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."  (IOM report at 203-04.).  The Court has directed attention to the fact that the IOM report's language may support a theory of service connection involving delayed onset of a Veteran's perception of hearing loss such that a VA examiner's citation of the report should contemplate to all of the pertinent aspects of its findings.  In this case, the July 2016 examiner did not contemplate all pertinent aspects of the IOM report.  While the examiner noted that the Veteran had not reported the onset of his hearing loss and/or tinnitus until 38 years after service, the examiner did not consider whether there was a delayed onset of the Veteran's perception of his hearing loss or tinnitus.  As a result, the Board finds this opinion to be of limited probative value.

In September 2016 and June 2017 statements, the Veteran asserted that his hearing loss and tinnitus are the result of noise exposure during combat in Vietnam.  He reported that his tinnitus began at the time of his noise exposure in combat and has been recurrent ever since.  The Veteran's assertions of hearing loss and tinnitus during and after service are consistent with the nature and conditions of his service.  The Board has established in service injury thus obviating the necessity for any documented proof of sustaining an injury during combat service.  38 U.S.C.A. § 1154 (West 2014).  The Veteran has provided credible statements that he experienced hearing loss and tinnitus during service that continue to the present.  The Board finds that the Veteran has provided credible statements of a continuity of symptomatology.  Based on the lessened probative value given to the January 2012 2012 and the July 2016 audiologist opinions, the Board finds that the evidence for and against the claim is in equipoise, and that the record does not contain clear and convincing evidence sufficient to rebut the presumption that the Veteran experienced left ear hearing loss and tinnitus during service.    

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for left ear hearing loss and tinnitus have been met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for left ear hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


